Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
April 19, 2016, among FLOWERS FOODS, INC., a Georgia corporation (the
“Borrower”), the lenders party to the Credit Agreement referred to below (the
“Lenders”) and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings given to them in the Credit
Agreement referred to below, as amended by this Second Amendment. References to
Sections or Schedules are references to Sections of, or Schedules to, the Credit
Agreement, as applicable, unless otherwise stated.

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to a Credit Agreement, dated as of
April 5, 2013 (as amended pursuant to that First Amendment to Credit Agreement,
dated as of February 14, 2014, and as further amended, amended and restated,
modified and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”), among the Borrower, the Lenders party thereto and the
Administrative Agent; and

WHEREAS, the parties hereto desire to amend the Credit Agreement pursuant to the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

 

I. Amendments and Agreements with Respect to the Credit Agreement.

(a) Section 3.04 of the Credit Agreement is hereby amended by replacing all
references in that Section to “IRS Form W-8BEN” with references to “IRS
Form W-8BEN or W-8BEN-E, as applicable.”

(b) Section 7.08 of the Credit Agreement is hereby amended by inserting new
Section 7.08(c) immediately following Section 7.08(b) of the Credit Agreement as
follows:

“(c) The Borrower will not request any Borrowing, and the Borrower shall not,
directly or indirectly, use or otherwise make available to its Subsidiaries or
its or their respective directors, officers and employees the proceeds of any
Borrowing to fund any activities or business of or with any Sanctioned Person,
or in any Sanctioned Country, or in any manner that would result in the
violation of any Sanctions required to be observed by any party hereto. No part
of the proceeds of any Loan will be used, directly or indirectly, to provide
anything of value to any officer or employee of a foreign (non-U.S.)
governmental entity or authority, any foreign (non-U.S.) political party, any
officer or employee of a foreign (non-U.S.) political party, any candidate for
foreign (non-U.S.) political office, any officer or employee of an international
organization, and any officer or employee of a foreign (non-U.S.) government or
state-owned or controlled entity (collectively



--------------------------------------------------------------------------------

referred to as “Foreign Official”), to obtain, retain, or direct business,
secure any improper advantage, or influence any act or decision within the scope
of that Foreign Official’s lawful duty, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or the UK Bribery Act 2010.”

(c) Section 7.15 of the Credit Agreement is hereby restated in its entirety as
follows:

“Section 7.15 Sanctions.

(a) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any of their respective directors, officers or employees, nor, to
the knowledge of the Borrower, any agent of the Borrower acting on behalf of the
Borrower, is in violation of any Sanctions or the USA Patriot Act. Neither the
Borrower nor any of its Subsidiaries nor, to the knowledge of the Borrower, any
of their respective directors, officers or employees nor, to the knowledge of
the Borrower, any agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its Subsidiaries, as the case may be, is a
Sanctioned Person.

(b) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any of their respective directors, officers or employees nor, to
the knowledge of the Borrower, any agent of the Borrower or any of its
Subsidiaries acting on behalf of the Borrower or any of its respective
Subsidiaries, as the case may be, (i) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of a Sanctioned Person, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property to the extent prohibited by
Sanctions or (iii) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Sanctions or the USA Patriot
Act.”

(d) Section 7 of the Credit Agreement is hereby amended by inserting new
Section 7.20 immediately following Section 7.19 of the Credit Agreement as
follows:

“Section 7.20 Anti-Corruption; Etc. To the best of Borrower’s knowledge, neither
Borrower nor any of its Subsidiaries, or their respective directors, officers,
employees, agents, or representatives or any other persons acting on their
behalf have, in the course of their actions for, or on behalf of Borrower or its
Subsidiaries in the past five years, directly or indirectly, taken any action
that violates in any material respect any applicable provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act 2010, or
any other applicable anti-bribery or anti-corruption laws.”

 

2



--------------------------------------------------------------------------------

(e) Section 8.10(a) of the Credit Agreement is hereby restated in its entirety
as follows:

“Notwithstanding anything to the contrary contained herein (but subject to the
provisions of the following proviso), the Subsidiaries Guaranty shall be
required to be maintained hereunder only to the extent that, and for so long as,
subsidiary guarantees granted to the lenders (x) under the Existing Revolving
Credit Agreement, (y) under the 2016 Term Loan Credit Agreement or (z) under any
refinancing of the Existing Revolving Credit Agreement or the 2016 Term Loan
Credit Agreement are in effect (and, unless the provisions of the following
proviso are then in effect, each Credit Party which is a party to the
Subsidiaries Guaranty shall be released therefrom (and the Administrative Agent
shall, upon the Borrower’s request and at the Borrower’s sole cost and expense
(and is hereby instructed by the Lenders to), execute and deliver such documents
as are reasonably necessary to effect such release) upon the release of such
Credit Party from any subsidiary guarantees relating to the Existing Revolving
Credit Agreement or the 2016 Term Loan Credit Agreement or any respective
refinancing thereof); provided further that, notwithstanding the forgoing, in
the event that (x) the Debt Rating falls below both Baa3 from Moody’s and BBB-
from S&P, (y) the Borrower fails (for any reason) to obtain and maintain a Debt
Rating from both Moody’s and S&P or (z) (1) the Debt Rating falls below either
Baa3 from Moody’s or BBB- from S&P and (2) the Borrower fails (for any reason)
to obtain and maintain a Debt Rating from either Moody’s or S&P then, following
any such event described in preceding clauses (x), (y) or (z), the Borrower
shall promptly (and in any event within 30 days following such event) deliver to
the Administrative Agent (i) a schedule that sets forth the correct legal name
of each Subsidiary of the Borrower, the direct and indirect (if any) owner of
each such Subsidiary and whether each such Subsidiary is a Wholly-Owned Domestic
Subsidiary and (ii) a Subsidiaries Guaranty substantially in the form of
Exhibit G (the “Subsidiaries Guaranty”) duly authorized, executed and delivered
by each Wholly-Owned Domestic Subsidiary of the Borrower (other than any special
purpose entity created for purposes of effecting, in whole or in part, any
Permitted Securitization).”

(f) Section 9.02(b) of the Credit Agreement is hereby amended by deleting the
text “other” appearing in clause (D) thereof and inserting the text “otherwise”
in lieu thereof.

(g) Section 9.05 of the Credit Agreement is hereby amended by deleting the text
“Existing Credit Agreements” appearing in clause (v) thereof and inserting the
text “Existing Revolving Credit Agreement” in lieu thereof.

(h) Section 9.07 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“9.07 Maximum Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any fiscal quarter following the Second Amendment Effective
Date to be greater than 3.75:1.00.”

 

3



--------------------------------------------------------------------------------

(i) The definition of “Applicable Margin” appearing in Section 11.01 of the
Credit Agreement is hereby amended by replacing in its entirety the first
paragraph thereof and the pricing table appearing therein with the following:

“Applicable Margin” shall mean (a) from and after the Second Amendment Effective
Date until the date of delivery of any certificate in accordance with the first
sentence of the following paragraph for any fiscal quarter or fiscal year, as
the case may be, of the Borrower ending on or after April 23, 2016, a percentage
per annum equal to (i) as to any Base Rate Loans, 0.50% and (ii) any Eurodollar
Loans, 1.50% and (b) from and after each day of delivery of any certificate in
accordance with the first sentence of the following paragraph for any fiscal
quarter or fiscal year, as the case may be, of the Borrower ending on or after
April 23, 2016 (each, a “Start Date”), to and including the applicable End Date
described below, the Applicable Margins for all Term Loans shall (subject to any
adjustment pursuant to the immediately succeeding paragraph) be those set forth
below in the table under the caption “Pricing Table”, in each case opposite the
Leverage Ratio indicated to have been achieved in any certificate delivered in
accordance with the following sentence:

Pricing Table

 

Leverage Ratio

   Applicable Margin for Term
Loans maintained as Base
Rate Loans     Applicable Margin for Term
Loans maintained as
Eurodollar Loans  

Equal to or less than 0.50:1.00

     0.00 %      0.75 % 

Greater than 0.50:1.00 but less than or equal to 1.00:1.00

     0.00 %      0.875 % 

Greater than 1.00:1.00 but less than or equal to 1.50:1.00

     0.00 %      1.00 % 

Greater than 1.50:1.00 but less than or equal to 1.75:1.00

     0.125 %      1.125 % 

Greater than 1.75:1.00 but less than or equal to 2.25:1.00

     0.25 %      1.25 % 

Greater than 2.25:1.00 but less than or equal to 2.75:1.00

     0.50 %      1.50 % 

Greater than 2.75:1.00 but less than or equal to 3.25:1.00

     0.75 %      1.75 % 

Greater than 3.25:1.00

     1.25 %      2.25 % 

 

4



--------------------------------------------------------------------------------

(j) The definition of “Code” appearing in Section 11.01 of the Credit Agreement
is hereby restated in its entirety as follows:

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(k) The definition of “Defaulting Lender” appearing in Section 11.01 of the
Credit Agreement is hereby restated in its entirety as follows:

“Defaulting Lender” shall mean any Lender any Lender that (a) has failed to
(i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a governmental authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such

 

5



--------------------------------------------------------------------------------

Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower and each Lender.

(l) The definition of “Eurodollar Rate” appearing in Section 11.01 of the Credit
Agreement is hereby restated in its entirety as follows:

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Eurodollar Loan, (i) (a) the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is 2 Business
Days prior to the commencement of such Interest Period by reference to the
offered rate which appears on the page of the Reuters Screen which displays an
average ICE Benchmark Administration Interest Settlement Rate (or successor
thereto) (such page currently being the LIBOR01 page) for deposits (for delivery
on the first day of such period) with a term equivalent to such Interest Period
in Dollars, or (b) in the event the rate referenced in the preceding
sub-clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is 2 Business Days prior to the commencement of such Interest Period by
reference to the offered rate on such other page or other service which displays
an average ICE Benchmark Administration Interest Settlement Rate (or successor
thereto) for deposits (for delivery on the first day of such period) with a term
equivalent to such Interest Period in Dollars, or (c) in the event the rates
referenced in the preceding sub-clauses (a) and (b) are not available, the rate
per annum determined by the Administrative Agent at which the Administrative
Agent could borrow funds in the London interbank market at approximately 11:00
a.m. (London time) on the date that is 2 Business Days prior to the commencement
of such Interest Period, were it to do so by asking for and then accepting
offers in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Eurodollar Loan for which the Eurodollar Rate is then
being determined and with maturities comparable to such Interest Period, divided
by (ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided that if such rate is below zero, the Eurodollar Rate shall be deemed to
be zero.

(m) The definition of “FATCA” appearing in Section 11.01 of the Credit Agreement
is hereby restated in its entirety as follows:

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreement between a non-U.S. jurisdiction and the United States with respect to
the foregoing and any law or regulation adopted pursuant to any such
intergovernmental agreement.

 

6



--------------------------------------------------------------------------------

(n) The definition of “Federal Funds Rate” appearing in Section 11.01 of the
Credit Agreement is hereby restated in its entirety as follows:

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
or, if such rate is not so published for any day which is a Business Day, the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to DBNY on such day on such transactions as determined by the
Administrative Agent; provided that if such rate is below zero, the Federal
Funds Rate shall be deemed to be zero.

(o) The definition of “Lender Default” appearing in Section 11.01 of the Credit
Agreement is hereby deleted in its entirety.

(p) Section 11.01 of the Credit Agreement is hereby amended by inserting in the
appropriate alphabetical order the following new definitions:

“2016 Term Loan Credit Agreement” shall mean that certain Credit Agreement,
dated as of April 19, 2016, among Flowers Foods, Inc., the lenders party
thereto, Deutsche Bank AG New York Branch, as administrative agent, and the
other parties party thereto (as amended, restated, supplemented and/or otherwise
modified from time to time).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which

 

7



--------------------------------------------------------------------------------

is a parent of an institution described in clause (a) of this definition, or
(c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Foreign Official” shall have the meaning provided in Section 7.08(c).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury (“OFAC”) or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Second Amendment
Effective Date, the Crimea region, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by OFAC, the
U.S. Department of State, or by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
organized or resident in a Sanctioned Country where doing business with such
Person would be in violation of any applicable Sanctions law required to be
observed or (c) any Person owned or controlled by any such Person referred to in
preceding clauses (a) or (b).

“Second Amendment Effective Date” shall mean April 19, 2016.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

(q) Section 13.14 of the Credit Agreement is hereby amended by (i) deleting the
text “above” and inserting the text “in this Section 13.14” in lieu thereof and
(ii) inserting the text “in law” immediately following the text “resulting from
changes” appearing therein.

 

8



--------------------------------------------------------------------------------

(r) Section 13.17 of the Credit Agreement is hereby restated in its entirety as
follows:

“The Administrative Agent, acting solely for purposes of this Section 13.17 as
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption Agreement delivered to it and a register (the
“Register”) on which it will record the names and addresses of the Lenders, the
Term Loan Commitments from time to time of each of the Lenders, the Term Loans
made by each of the Lenders and each repayment in respect of the principal
amount of the Term Loans of each Lender and the principal amounts (and stated
interest) owing to each Lender. Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrower’s obligations in
respect of such Term Loans. With respect to any Lender, the transfer of the Term
Loan Commitments of such Lender and the rights to the principal of, and interest
on, any Term Loan made pursuant to such Term Loan Commitments shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Term Loan Commitments and
Term Loans and prior to such recordation all amounts owing to the transferor
with respect to such Term Loan Commitments and Term Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Term Loan Commitments and Term Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Term Loan, or as soon thereafter
as practicable, the assigning or transferor Lender shall surrender the Term Note
(if any) evidencing such Term Loan, and thereupon one or more new Term Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender.”

(s) Section 12.09 of the Credit Agreement is hereby amended by deleting the
period (“.”) appearing at the end of clause (a) thereof and inserting the
following text in lieu thereof:

“; provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender.”

 

9



--------------------------------------------------------------------------------

(t) Section 12.09 of the Credit Agreement is hereby amended by (i) renumbering
clause (b) therein (and all references to such clause) as clause (c),
(ii) renumbering clause (c) therein (and all references to such clause) as
clause (d), (iii) renumbering clause (d) therein (and all references to such
clause) as clause (e), (iv) renumbering clause (e) therein (and all references
to such clause) as clause (f) and (v) inserting new Section 12.09(b) immediately
following Section 12.09(a) of the Credit Agreement as follows:

“If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 15
Business Days (or such earlier day as shall be agreed by the Required Lenders),
then such removal shall nonetheless become effective in accordance with such
notice on such 15th Business Day following receipt of such notice (or such
earlier date agreed by the Required Lenders, as applicable).”

(u) Section 13.04(b) of the Credit Agreement is hereby amended by inserting the
text “and provided further that no such assignment under this sub-clause (x) may
be made to any such Person that is, or would at such time constitute, a
Defaulting Lender” immediately following the text “for the purposes of this
sub-clause (x)(i)(B).”

(v) Section 13 of the Credit Agreement is hereby amended by inserting new
Section 13.20 immediately following Section 13.19 of the Credit Agreement as
follows:

“13.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

(w) Exhibit D-1 through Exhibit D-4 of the Credit Agreement are hereby amended
by replacing all references in each Exhibit to “IRS Form W-8BEN” with references
to “IRS Form W-8BEN or W-8BEN-E, as applicable.”

(x) Notwithstanding anything to the contrary in this Second Amendment or the
Credit Agreement, all accrued and unpaid interest in respect of the Term Loans
that accrued prior to the Second Amendment Effective Date shall be calculated at
the rates set forth in the definition of “Applicable Margin” without giving
effect to this Second Amendment.

 

10



--------------------------------------------------------------------------------

II. Conditions Precedent to Effectiveness.

This Second Amendment shall become effective on the date (the “Second Amendment
Effective Date”) when each of the following conditions shall have been
satisfied; provided that if the following conditions are not satisfied by
April 19, 2016, this Second Amendment shall not become effective and shall be of
no force or effect with respect to the Credit Agreement:

1. The Borrower, the Administrative Agent and each other Lender shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile, pdf or other electronic
transmission) the same to the Administrative Agent.

2. The Administrative Agent shall have received a favorable customary legal
opinion of Jones Day, counsel to the Credit Parties addressed to the
Administrative Agent and each of the Lenders party to the Credit Agreement on
the Second Amendment Effective Date and dated the Second Amendment Effective
Date covering such matters incidental to this Second Amendment and the
transactions contemplated hereby as the Administrative Agent may reasonably
request.

3. The Administrative Agent shall have received (A) true and complete copies of
resolutions of the board of directors of the Borrower approving and authorizing
the execution, delivery and performance of the Credit Agreement and the Credit
Documents, in each case as modified by this Second Amendment, certified as of
the Second Amendment Effective Date by an Authorized Representative and attested
to by another Authorized Representative of the Borrower as being in full force
and effect without modification or amendment and (B) good standing certificates
for the Borrower from the jurisdiction in which the Borrower is organized.

4. All of the representations and warranties made pursuant to Part III hereof
shall be true and correct in all material respects on the Second Amendment
Effective Date, both before and after giving effect to this Second Amendment,
with the same effect as though such representations and warranties had been made
on and as of the Second Amendment Effective Date (it being understood and agreed
that (x) any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date and (y) any representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such specified date).

5. Since January 2, 2016, nothing shall have occurred (and neither the
Administrative Agent nor the Required Lenders shall have become aware of any
facts or conditions not previously known) which the Administrative Agent or the
Required Lenders shall determine has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

6. No litigation by any entity (private or governmental) shall be pending or
threatened in writing with respect to the Credit Agreement, any other Credit
Document or any other documentation executed in connection herewith and
therewith or the transactions contemplated hereby and thereby, or which the
Administrative Agent shall determine has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

7. The Borrower shall have paid all reasonable and documented out-of-pocket
expenses of the Administrative Agent required to be paid or reimbursed pursuant
to Section 13.01 of the Credit Agreement, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent.

8. Substantially simultaneously with the Second Amendment Effective Date,
(x) that certain Fifth Amendment to Amended and Restated Credit Agreement in
respect of the Existing Revolving Credit Agreement, dated of even date herewith,
and (y) the 2016 Term Loan Credit Agreement, dated of even date herewith, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent, shall have become effective pursuant to their respective terms.

9. The Administrative Agent shall have received such other documents,
information or agreements regarding the Borrower as the Administrative Agent
shall reasonably request.

 

III. Representations and Warranties.

The Borrower represents and warrants to the Administrative Agent and the Lenders
that, as of the date of and after giving effect to this Second Amendment:

1. The execution, delivery and performance of this Second Amendment has been
duly authorized by all necessary action on the part of the Borrower.

2. This Second Amendment is a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and to general principles of
equity.

3. All of the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct in all material respects on
the Second Amendment Effective Date, both before and after giving effect to this
Second Amendment, with the same effect as though such representations and
warranties had been made on and as of the Second Amendment Effective Date (it
being understood and agreed that (x) any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date and (y) any representation
or warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such specified
date).

 

12



--------------------------------------------------------------------------------

4. No Default or Event of Default has occurred and is continuing.

5. The Credit Agreement and all other Credit Documents are and remain legal,
valid, binding and enforceable obligations in accordance with the terms thereof,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and to general
principles of equity.

6. This Second Amendment (i) does not require, and will not conflict with, any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with or exemption by, any governmental or public body
or authority, or subdivision thereof, (ii) will not violate any applicable law,
statute, rule or regulation or any applicable order, writ, injunction or decree
of any court or governmental instrumentality, (iii) will not conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the material
properties or assets of the Borrower or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which the
Borrower or any of its Subsidiaries is a party or by which it or any of its
property or assets is bound or to which it may be subject and (iv) will not
violate any provision of the Certificate or Articles of Incorporation or By-Laws
(or equivalent organizational documents) of the Borrower or its Subsidiaries.

 

IV. General Provisions.

1. Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

2. Execution in Counterparts. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Second Amendment by facsimile
or other electronic transmission shall have the same effect as delivery of a
manually executed counterpart of this Second Amendment.

3. Severability. Any provision hereof which is held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
rendering the remaining provisions hereof invalid, illegal or unenforceable in
such jurisdiction and without affecting the validity, legality or enforceability
of any provision in any other jurisdiction.

4. Successors; Assignment. The terms of this Second Amendment shall be binding
upon, and shall inure for the benefit of, the parties hereto and their
respective successors and assigns; provided that the Borrower may not assign or
transfer any of its rights, obligations or interest hereunder without the prior
written consent of each Lender.

 

13



--------------------------------------------------------------------------------

5. Effect on Credit Documents. (i) Except as expressly set forth herein, this
Second Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to receive
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

6. Reference to Amendment. On and after the Second Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Credit
Agreement in any other Credit Document shall be deemed a reference to the Credit
Agreement as modified hereby. This Second Amendment shall constitute a “Credit
Document” for all purposes of the Credit Agreement and the other Credit
Documents.

[The remainder of this page is intentionally left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

FLOWERS FOODS, INC.

By:  

/s/ R. Steve Kinsey

  Name: R. Steve Kinsey  

Title: Executive Vice President and Chief Financial Officer

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and a Lender By:  

    Ming K. Chu

  Name: Ming K. Chu   Title: Director By:  

    Virginia Cosenza

  Name: Virginia Cosenza   Title: Vice President

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT Bank
of America, N.A. By:  

    /s/ J. Casey Cosgrove

  Name: J. Casey Cosgrove   Title: Director

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
Branch Banking and Trust Company By:  

    /s/ Bradley B. Sands

 

Name: Bradley B. Sands

 

Title: Assistant Vice President

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
Coöpertieve Rabobank U.A., New York Branch By:  

    /s/ Sarah Fleet

  Name: Sarah Fleet   Title: Vice President [If second signature line is
necessary:] By:  

    /s/ Michael T. Harder

  Name: Michael T. Harder   Title: Executive Director

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
REGIONS BANK By:  

    /s/ Ryan Hammack

  Name: Ryan Hammack   Title: Vice President

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT PNC
Bank, National Association By:  

    /s/ Robb Hoover

 

Name: Robb Hoover

 

Title: Vice President

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT THE
NORTHERN TRUST COMPANY By:  

    /s/ Kimberly A. Crotty

  Name: Kimberly A. Crotty   Title: Vice President

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
ROYAL BANK OF CANADA By:  

    /s/ Anthony Pistilli

  Name: Anthony Pistilli   Title: Authorized Signatory

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
WELLS FARGO BANK, N.A. By:  

    /s/ Thomas Forsberg

  Name: Thomas Forsberg   Title: Senior Vice President

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
SUNTRUST BANK, as Lender By:  

    /s/ Carlos Cruz

  Name: Carlos Cruz   Title: Vice President

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
AgFirst Farm Credit Bank By:  

    /s/ Neda K. Beal

  Name: Neda K. Beal   Title: Vice President

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
CoBank, ACB By:  

    /s/ Zachary Carpenter

  Name: Zachary Carpenter   Title: Vice President

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT Farm
Credit Services of America, PCA By:  

    /s/ Curt A. Brown

  Name: Curt A. Brown   Title: Vice President

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT, DATED AS OF THE DATE FIRST ABOVE
WRITTEN, TO THE CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013, AND PREVIOUSLY
AMENDED AS OF FEBRUARY 14, 2014, AMONG FLOWERS FOODS, INC., THE VARIOUS LENDERS
PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
GreenStone Farm Credit Services, ACA By:  

    /s/ Shane Prichard

  Name: Shane Prichard   Title: Lending Officer

 

[Signature Page to Second Amendment to Flowers Term Credit Agreement]